DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12/10/2020 has been received and entered.  By the amendment, claims 1-8, 11-16 and 19 are now pending in the application.
Claims 1-8, 11-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display device and a manufacturing method of the same comprising a combination of various elements/steps as claimed more specifically a cover plate, a TFT array substrate, an opposite substrate disposed on one side of the TFT array substrate away from the cover plate, wherein the TFT array substrate includes a first portion opposite to the opposite substrate and a second portion extending beyond the opposite substrate, a drive circuit being disposed on one side of the second portion away from the cover plate, a backlight disposed on one side of the opposite substrate away from the TFT array substrate, a heat shielding layer disposed between the second portion and the backlight, a polarizing plate disposed between the cover plate and the TFT array substrate, and a color filter substrate disposed between the polarizing plate and the TFT array substrate as set forth in claims 1 and 13.
Claims 2-8, 11-12, 14-16 and 19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871